—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 8, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he refused an offer of suitable employment without good cause.
Claimant, an attorney, worked for the employer as a litigation associate until the end of May 1995 when he was laid off due to lack of work. At the time his employment ended, claimant received compensation equivalent to an hourly rate of approximately $33. After claimant applied for unemployment insurance benefits, the employer contacted claimant, stating that more litigation work was anticipated and offering him reemployment on an hourly basis. Following some negotiations, the employer offered to compensate claimant at the rate of $40 per hour. Claimant refused, and the Unemployment Insurance Appeal Board ruled that claimant had refused an offer of suitable employment without good cause, thereby disqualifying him from the receipt of benefits.
*663Substantial evidence in the record supports the Board’s determination. Although the testimony of claimant and that of the employer’s representative differed as to whether the offered rate of $40 per hour was a final offer, this discrepancy merely presented an issue of credibility for resolution by the Board (see generally, Matter of Lowery [Hudacs], 201 AD2d 814, 815; Matter of Burnett [Hudacs], 189 AD2d 1053). Claimant’s remaining contentions have been examined and found to be lacking in merit.
Mercure, J. P., Crew III, Casey, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.